Orders of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about May 14, 2001, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent father’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The record demonstrates clearly and convincingly that despite the agency’s diligent efforts to reunite respondent with his children, respondent neglected the children by failing to plan for their future (see Matter of Selathia Nicole F., 243 AD2d 400 [1997], lv denied 91 NY2d 806 [1998]). Respondent, who was homeless and unemployed, made only sporadic attempts to find work and failed to contact agency referrals for job training.
Family Court’s finding that it was in the best interests of the children to terminate respondent’s parental rights and to free the children for adoption by their foster parent was supported by the requisite fair preponderance of the evidence (see Matter of Shaka Efion C., 207 AD2d 740, 741 [1994]). At the time of the dispositional hearing, respondent was still living in a shelter and unable to provide a suitable home. His interaction with his children was limited. The foster mother, on the other hand, had a loving relationship with the children and was able to address their needs, particularly the special needs of the older child, in whose prescribed therapeutic and medical course she actively participated. Concur—Tom, J.P., Andrias, Sullivan and Lerner, JJ.